Mr. L. D. Smith, Special Justice,
delivered the opinion of the Court.
The complainant ivas a policeman in the employment of the city of Nashville, receiving a salary from the city for his services as such. At the time he filed the bill in this cause several judgments had been rendered against him before justices of the peace in favor of the several defendants. These judgment creditors undertook by the process of garnishment to reach the complainant’s wages or salary due him for his services as policeman from the city of Nashville. This bill was filed, to enjoin complainant’s creditors, who were made defendants to the bill, from further attempting to reach his wages, and the city of Nashville from paying same.
The right of the complainant to maintain his suit depends upon the constitutionality of chapter 29 of the Pub-*474lie Acts of 1921, the purport of which act, as expressed in its title, is to authorize and make lawful the garnishment of all officers and employees of the several counties and municipalities of the State of Tennessee. Confessedly, if this act of the legislature is valid, the complainant is not entitled to maintain the bill. The chancellor was of the opinion, and decreed that the act was constitutional and valid, and therefore dismissed the bill.
The act is attacked as being vicious class legislation, and (1) violative of article 1, section 8, of the Constitution, ordaining that no man shall be deprived of his property, but by the judgment of his peers or the law of the land: (2) also of articlé 11, section 8, prohibiting the legislature from passing any law or granting to any individual or individuals rights, privileges, immunities, or exemptions other than such as may be by the same law extended to any member of the community who may be able to bring himself within the provision of such laws; and (3) also of the Fourteenth Amendment to the Federal Constitution, which prohibits any State from depriving any person of his property Avithout due process of law.
It is argued that it is the settled policy in this State to hold immune all municipal and other government agencies, and that there is an implied restraint in our Constitution against such legislation.
It is quite true that this court has universally held that the Avages of an employee in the services of a municipal corporation cannot be reached by the process of garnishment upon the theory and for the reason that a municipal corporation is but-an arm of the government, and the duties to be performed by the officers of the municipality are incompatible with such proceedings. As was said by *475Judge Cooper in Parsons v. McGavock, 2 Tenn., Ch., 581:
“It is an imperium in imperio, and can no more be embarrassed in the exercise of the governmental powers with which it is invested for the public good than can the power creating it. The same reasons of public policy which forbid the embarrassment of the machinery of the State government, by interrupting the proper functions of its officers by process of garnishment or attachment for the collection of debts between private persons, will protect the subordinate governments from a like interruption.”
There is nothing in our Constitution from which it can be inferred that a policy different from that stated should never be adopted by the legislature. That being so, the legislative department of the State government has exclusive and ample power to -determine the State’s policy. When the legislature, acting within its constitutional powers, has spoken upon a particular subject, its utterance is the public policy of the State upon that subject, and the courts are without power to read into the Constitution a restraint of the legislature with respect thereto. The prohibition must be expressed or necessarily implied from that which is expressed. We fail to find any such restraint in our Constitution.
“It is generally recognized that the public policy of a State is to be found in its Constitution and statutes, and only in the absence of any declaration in these instruments may it be determined from judicial decisions. In order to ascertain the public policy of a State in respect to any matter, the acts of the legislative department should be looked to, because a legislative act, if constitutional, declares in terms the policy of the State, and is final so far as the courts are concerned. All questions of policy *476are for the determination of the legislature, and not for the courts, and there is no public policy which prohibits the legislature from doing anything which the Constitution does not prohibit. Hence the courts are not at liberty to declare a law void as in violation of public policy. In accordance with these general principles, it has been said that, if a State Constitution authorizes a grant, through legislative action, of an exclusive privilege, it must be deemed to be in accord with the policy of the State. Where courts intrude into their decrees their opinion on questions of public policy, they in effect constitute the judicial tribunals as lawmaking bodies in usurpation of the powers of the legislature.” 6 E. C. L., section 108, pp. 108, 109.
The argument is further based upon the thought that the act in question is class legislation, because it subjects county and municipal officers and employees to the burden of having their wages and salaries attached by process of garnishment, whereas the State officers and employees are exempt from this burden. Such a classification, it is contended, is unnatural, unreasonable, arbitrary, and capricious. The constitutional provision invoked does not prohibit the legislature from making class distinctions in the enactment of laws. It simply prohibits the granting to any individual or individuals rights, privileges, immunities, and exemptions other than such as may be by the same law extended to any member of the community who may be able to bring himself within the provisions of such law. '
The rule of interpretation of statutes as they relate to this provision of the Constitution is that the legislature, has a wide range of discretion in distinguishing, • selecting, and classifying objects of legislation because of the function of the legislation and the purposes to which it is ad*477dressed. It suffices, if it is practical, and is not reviewable unless palpably arbitrary. See cases cited in Shannon’s Annotated Constitution of Tennessee, article 1, section 8.
The act applies to officers and employees of the counties and municipalities. Every employee and every officer of every county and of every municipality is included in the burden — if it may be so termed — imposed by this statute, and every member of the community, on becoming an officer or employee of the county or municipality, falls within the provisions of the statute. The classification is the more natural and reasonable by reason of the fact that counties and municipalities themselves are subject to be sued in their corporate capacity, whereas the State cannot be sued.
The reasonableness of this classification is challenged upon the idea that policemen, such as complainant is, are State officers and employees, as well as municipal officers or employees. In a sense that is true. The source of all power is in the State. But the act clearly shows the purpose to include those employees and officers who are directly answerable to the county or municipal governments, and are distinguished from State officers thereby, and by the fact that State officers are directly answerable to the State government. There is no room for confusion in being able to clearly and definitely determine just what class is'embraced in this legislation. •
It is argued that there is no more reason for exempting State officers from garnishment proceedings than county and municipal officers, by reason of the fact that many municipal and county officers perform the same class of service as State officers. It is not necessary for its to find a good purpose on the part of the legislature for this *478classification. It is sufficient that the legislature has so enacted with or without reason, since the classification itself is not vicious but natural and reasonable in itself. Certainly the complainant has no vested right to have his salary exempt from execution and attachment,-since he is placed within a class that is both reasonable and natural, and since it does not subject him to any burden not likewise placed upon all persons who come within the class defined, and he cannot complain of this legislation.
' Some criticism of this act is indulged in because of alleged crudeness of some of the terms used, with a view to pointing out that the caption of the act states no subject, and that the act embraces more than one subject, and is therefore in violation of section 17 of article 2 of the Constitution, which provides that no act shall embrace more than one subject which shall be stated in the caption, the criticism being that the language used is without meaning. It is said that the expression “garnishee’ in that clause which makes it lawful for any judgment creditor to “garnishee” funds due such officer and employee is anomalous, as the word cannot be used as a verb. In interpretation of statutes courts are not bound by grammatical rules, and may ascertain the meaning of words by context. It may be observed, however, that this word “garnishee” is considered by Mr. Webster in his International Dictionary as being properly used as a transitive verb. It has been used in that sense by this court, and its meaning in the act is perfectly clear and plain, and free from any ambiguity which might arise out of its improper and infrequent use.
It is also contended by the complainant that this act cannot apply to him, because he is a State officer. As we have already said, while the complainant may be in a sense *479a State officer, in that some of the duties which he is called upon to perform are such as- the State requires to be performed, nevertheless lie is an officer and employee of a municipality, and his position as such has been made clear and definite by the act distinguishing him as a municipal officer or employee from a State officer or employee.
Again it is said that this act cannot apply to the complainant because all of the judgments against him were rendered before the passage of this act, and that to hold that it did apply to him would violate article 1, section 20, against the passage of retrospective laws. This law does not undertake to deal with any right existing in a policeman, but merely deals with a matter of remedy for the enforcement of the right of a judgment creditor by process of garnishment against the municipal officer or employee. An additional neiv remedy is afforded by the act for the enforcement of the judgment creditor’s rights. It nowhere impairs any contractual obligation. He has no vested right in a public policy.
“There can, in the nature of things, be no vested right in an existing laAV which precludes its change or repeal. In no case is there implied promise on the part of the State to protect its citizens against incidental injury occasioned by changes in the law. Every citizen in making his arrangements relying on the continued existence of the laws as they are takes on himself the risks of their being changed. The State has complete control over the remedies which it offers to suitors in its courts, even to the point of making them applicable to rights or equities already in existence. It may change the common law and the statutes so as to create duties and liabilities which never, existed before. It is entirely competent for a legislature to alter, *480enlarge, modify or confer a remedy for existing legal rights.” 6 R. O. L., p. 108, subject, “Constitutional Law,” with notes and authorities.
“The exemption privileges of a debtor are not vested rights, and hence it is within the power of the legislature to make property subject to- execution for debts contracted or judgments entered under a previous law by which it was exempt.” 12 C. J., 967, section 525.
A leading case upon this subject in recent years is the case of Laird v. Carton, to be found in 196 N. Y., 169, 89 N. E., 822, 25 L. R. A. (N. S.), 189. In this case, prior to the passage of the law complained of, an execution to reach the wages or salai’y due and owing to a judgment debtor could only be garnished where the judgment was for necessaries sold or work performed as a domestic of the judgment debtor. By amendment to the Laws of 1908 such an execution was made issuable on any money judgment. The court held that the statute applied to judgments obtained before its passage, since it affected only the remedy of the judgment creditor, and not the vested rights of the debtor.
In Leake v. Gay, 107 N. C., 468, 12 S. E., 312, a statute abolishing the exemption of homestead from the lien of judgments operated so as to include prior judgments, and in so operating did not impair the obligation of contracts, or interfere with vested rights. The court said:
“It is the creditor alone who has the right to insist that any law passed by the legislature of a State, which will, if enforced, diminish the value of his debt, take away his remedy without providing another equally as efficacious, or destroy his lien, is unconstitutional, because it impairs the obligation of the contract. Statutory privileges and exemptions, as distinguished from those conferred by the *481Constitution, are granted, subject to the power of the general assembly to repeal or modify the act that gives them, and all private agreements are entered into, in contemplation of law, with full knowledge that such privileges or exemptions may be recalled when not resting in contract. Cooley’s Const. Lim., star p. 383.”
See, also, Fisher v. Hervey, 6 Colo., 16, holding that an act extending the scope of garnishment operated to authorize the issuance of garnishment process on a judgment rendered before its enactment.
See Stratton Claimants v. Morris Claimants, 89 Tenn., 516, 15 S. W., 87, 12 L. R. A., 70.
An act similar to this was involved in the case of City of Knoxville v. Yardley, 141 Tenn., 19, 205 S. W., 970. While the constitutional objections urged here were not pointed out in that case, the act was treated and considered as being valid and constitutional law.
We are satisfied that the act in question is not subject to the constitutional objections here urged against' it. The decree of the chancellor will be in all things affirmed.